DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17329979, entitled: Modular Accessory System for Storage Containers with MOLLE Webbing, filed on 05/25/2021.  Claims 1-13 are pending.
Claim Objections
Claims 1-13 are objected to because of the following informalities: Claims 1-13 disclose the acronym “MOLLE,” which appears to stand for, “Modular Lightweight Load-carrying Equipment.”  It is requested that at least the first instance of the acronym be identified, for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Pat. 9265318) in view of Sorensen (U.S. Pat. 10548373), and further in view of Stokes (U.S. Pat. 9913464).
	Regarding claim 1, Williams teaches a modular accessory system for storage containers 300 with MOLLE type webbing, as discussed in col. 8, lines 58-59.
With regards to claim 1, Williams is discussed above, and teaches the storage container with MOLLE webbing, but fails to teach where the system comprises: a MOLLE strap clip with a MOLLE strap clip coupling component.  Sorensen teaches a strap clip 1100 with a strap clip coupling component 1120.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage container with MOLLE webbing of Williams with the strap clip of Sorensen, in order to provide a buckle that allows loading the strap onto the buckle without having to thread the entire strap in one or both directions through the buckle, to provide a buckle that offers an easy release to the structure, and to provide a buckle that allows for ease of removal of the buckle, as taught to be desirable by Sorensen (see discussion in col. 1, lines 39-45).  
Further regarding claim 1, Williams and Sorensen are discussed above, and teach the modular accessory system.  However, Williams and Sorensen fail to teach a bracket with a bracket MOLLE strap clip coupling component and a bracket modular accessory coupling component; or a modular accessory with a modular accessory bracket coupling component.  Stokes teaches a modular accessory system for storage containers, comprising a bracket 900 with a strap clip coupling component 904 and a bracket modular accessory coupling component (see Fig. 9C below); and a modular accessory 202 with a modular accessory bracket coupling component (located on the accessory).  The Examiner notes that Stokes teaches that his accessory 202 and bracket 200/900 are removably attached, for example using a click in/click out or slide on/slide off kind of interface, as discussed in col. 5, lines 62-64.  The Examiner is interpreting this connection as comprising the modular accessory coupling component and modular accessory bracket coupling component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular accessory system of Williams and Sorensen with the bracket and accessory of Stokes, in order to provide a removably attachable accessory bracket for a cooler, where the accessory is removably connected to the bracket, as taught to be desirable by Stokes (see discussion in col. 3, lines 47-49 and 58-59).  
Regarding claim 2, Sorensen teaches the modular accessory system for storage containers with MOLLE type webbing, where the bracket MOLLE strap clip coupling component 1120 comprises two slots 1130,1140.
	Regarding claim 4, Stokes teaches the modular accessory system for storage containers with MOLLE type webbing, where the bracket 900 is an L shaped bracket made from a single piece (as seen in Fig. 9C).  With regards to claim 4, Stokes teaches the claimed invention except for where the bracket is explicitly made of metal.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make Stoke’s bracket of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Further, the Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal bracket, since it is well known that metal provides additional strength and rigidity, which would allow greater strength for the accessories.
	Regarding claim 5, Stokes teaches the modular accessory system for storage containers with MOLLE type webbing, where the  bracket 900 has a strap clip retaining component 950.
	Regarding claim 6, Stokes teaches the modular accessory system for storage containers with MOLLE type webbing, where the bracket 900 has an angled tip (as seen in Fig. 3 below).
	Regarding claim 7, Stokes teaches the modular accessory system for storage containers with MOLLE type webbing, where the modular accessory 202 comprises a bracket retaining component.  Again, the Examiner notes that Stokes teaches that his accessory 202 and bracket 200/900 are removably attached, for example using a click in/click out or slide on/slide off kind of interface, as discussed in col. 5, lines 62-64.  The portion of the bracket 200/900 which is secured to the accessory 202, is being interpreted as the claimed “retaining component.”
	Regarding claim 8, Stokes teaches the modular accessory system for storage containers with MOLLE type webbing, where the modular accessory 202 comprises a cup holder (as discussed in col. 5, line 64 through col. 6, line 2).
	Regarding claim 9, Stokes teaches the modular accessory system for storage containers with MOLLE type webbing, where the modular accessory 202 comprises a cutting board (as discussed in col. 5, line 64 through col. 6, line 2).  The Examiner notes that the table taught by Stokes, is being interpreted as the claimed cutting board.
	Regarding claim 10, Stokes teaches the modular accessory system for storage containers with MOLLE type webbing, where the modular accessory 202 comprises a fishing rod holder (as discussed in col. 5, line 64 through col. 6, line 2).
	Regarding claim 11, Williams teaches the modular accessory system for storage containers with MOLLE type webbing, where the storage container 300 is a soft cooler.  The Examiner notes that Williams teaches that his container 300 is an insulated bag, in col. 5, lines 6-9.  In addition, the Examiner notes that the insulated bag of Williams is taught as being “soft,” in Fig. 6b, as the sections 302,304 are foldable.
	Regarding claim 12, Williams teaches the modular accessory system for storage containers with MOLLE type webbing, where the storage container 300 is a backpack (as seen in Fig. 8).
	Regarding claim 13, Stokes teaches the modular accessory system for storage containers with MOLLE type webbing, that also couples to a hard-sided cooler 100 with a tie down strap (shown in Fig. 6A below) slot.  The Examiner notes that the clip of Sorensen is capable of being attached to the tie down strap of Stokes.


    PNG
    media_image1.png
    732
    518
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    406
    396
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    626
    493
    media_image3.png
    Greyscale



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., Sorensen, and Stokes, as applied to claim 2 above, and further in view of Triska et al. (U.S. Pat. 10544976).
	Regarding claim 3, Williams, Sorensen, and Stokes are discussed above, and teach the modular accessory system for storage containers with MOLLE type webbing, but fail to teach where the slots 1130,1140 are also bottle openers.  Triska teaches a storage container 900 with MOLLE type webbing, having strap clips 914, which are formed as bottle openers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clip of Sorensen to form a bottle opener, in order to enable opening bottle tops from bottles, as taught to be desirable by Triska (see discussion in col. 2, line 66 through col. 3, line 1).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Williams et al., Sorensen, Stokes, and Triska above, the Examiner submits the Notice of References Cited (PTO-892).  This document provides additional references to securing systems for containers, fishing poles, and other accessories, using straps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        8-Oct-22

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632